
	
		II
		Calendar No. 369
		110th CONGRESS
		1st Session
		S. 444
		[Report No. 110–171]
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2007
			Mr. Salazar (for himself
			 and Mr. Allard) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 17, 2007
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish the South Park National Heritage Area in the
		  State of Colorado, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 South Park National Heritage Area Act
			 .
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the rich natural
			 resources, the variety of recreational opportunities, the cultural legacy, and
			 the unparalleled history of South Park, Colorado, are of national importance
			 and are deserving of recognition, conservation, interpretation, and continuing
			 use;
				(2)the people of
			 South Park respect, protect and defend the rights and desires of private
			 property owners, and support the power and right of individuals to shape their
			 own destiny;
				(3)the South Park
			 National Heritage Area builds upon existing local initiatives to spur economic
			 development while conserving, preserving and interpreting the resources on
			 which the local economy depends;
				(4)in 1997 the
			 Governor of Colorado designated South Park as Colorado’s second State Heritage
			 Area;
				(5)in 2006 the
			 President of the United States recognized and designated South Park as a
			 Preserve America Community that protects and celebrates its heritage, uses its
			 historic assets for economic development and community revitalization, and
			 encourages people to experience and appreciate local historic resources through
			 education and heritage tourism programs;
				(6)the Federal,
			 State, and local governments, organizations, and residents of South Park
			 broadly support the establishment of a national heritage area to coordinate and
			 assist in the conservation, interpretation, and continuing use of the heritage
			 resources of South Park;
				(7)the agrarian
			 landscape, culture, and historical resources of South Park assist citizens in
			 experiencing how native peoples, early explorers, trappers, miners, ranchers,
			 and settlers lived on the frontier of the United States;
				(8)the ideals of self
			 governance and individualism of the United States gave rise to laws
			 that—
					(A)were developed
			 within the remote landscape of South Park;
					(B)were among the
			 first legislative initiatives of the western settlers; and
					(C)reinforced the
			 democratic traditions of the United States;
					(9)the average
			 elevation of South Park exceeds 9,000 feet and ranks among the highest basins
			 in North America;
				(10)native peoples
			 have inhabited the landscape of South Park for over 10,000 years;
				(11)Porcupine Cave
			 and its wealth of animal fossils, including a now-extinct North American
			 cheetah, is one of the most important paleontological sites for the study of
			 Ice Age vertebrates in the world, and contains the richest and most diverse
			 vertebrate fauna known from the middle Pleistocene on the North American
			 continent;
				(12)in addition to
			 high summits, pristine streams, and open prairies, the unmatched landscape of
			 the Heritage Area also contains—
					(A)portions of the
			 Lost Creek Wilderness and Buffalo Peaks Wilderness Areas, featuring
			 disappearing streams, ancient pine trees, globally rare plants, and
			 State-endangered boreal toads;
					(B)the Lost Creek
			 National Natural Landmark, characterized by stunning rock spires and pinnacles,
			 narrow ridges, steep narrow gorges, and a stream that disappears and reappears
			 at the surface at least nine times;
					(C)National Forest
			 System lands that are home to the federally-threatened Penland alpine fen
			 mustard, Canada lynx and greenback cutthroat trout;
					(D)12 State wildlife
			 areas that protect large herds of elk, deer, pronghorn antelope; and many other
			 species;
					(E)45 miles of
			 Gold Medal trout water that provide world-class trout fishing
			 opportunities;
					(F)nationally rare
			 and unusual high-altitude wetlands known as extreme rich fens; and
					(G)4 majestic
			 mountain peaks that stand higher than 14,000 feet above sea level;
					(13)the South Park
			 National Heritage Area offers outstanding recreational opportunities for
			 hiking, fishing, camping, climbing, sightseeing, hunting, wildlife viewing, and
			 off-highway vehicle use;
				(14)the South Park
			 National Heritage Area contains buildings, structures, sites, and stories that
			 preserve and interpret the frontier heritage of the United States,
			 including—
					(A)the Salt Works
			 Ranch, Colorado Salt Works, EM Ranch, Buckley Ranch, Wahl Ranch, Jefferson
			 Depot, Como Depot, Como Roundhouse, Como Hotel, Como School, Boreas Pass
			 Railroad Station, Summer Saloon, South Park Brewery, Park County Courthouse,
			 South Park Community Church, and Tarryall School, each of which is listed in
			 the National Register of Historic Places;
					(B)the Colorado
			 Midland Railroad, the Denver, South Park & Pacific Railroad, and their
			 associated stations, depots, and passes;
					(C)the Paris Mill and
			 Snowstorm Dredge, which are among the last intact structures of their type in
			 the United States, and are included on Colorado’s most endangered
			 places list;
					(D)the Present Help
			 Mine which, being located at an elevation of 14,157 feet, qualifies as the
			 highest gold mine ever to operate in the United States; and
					(E)the highest
			 incorporated town (Alma), vehicular mountain pass (Mosquito), and cattle
			 ranches in the United States; and
					(15)the globally-rare
			 grassland of the valley floor of South Park, composed primarily of Arizona
			 fescue and slimstem muhly, is the largest documented natural montane grassland
			 community of that type.
				(b)PurposesThe
			 purposes of this Act are to—
				(1)establish the
			 Heritage Area in the State of Colorado;
				(2)carry out the
			 national heritage area alternative as described in the document entitled
			 South Park National Heritage Area Feasibility Study,
			 2006;
				(3)provide a
			 management framework to foster an effective working relationship with all
			 levels of government, not for profit organizations, the private sector, and the
			 local communities in South Park to—
					(A)preserve the
			 outstanding heritage of the region;
					(B)develop new
			 heritage tourism programs, attractions and opportunities; and
					(C)continue to pursue
			 the development of compatible economic opportunities and heritage products;
			 and
					(4)assist
			 communities, organizations, and citizens in the State of Colorado in
			 identifying, preserving, interpreting, developing, and promoting the
			 historical, cultural, scenic, recreational, agricultural, and natural resources
			 of the region for the educational, inspirational, and economic benefit of
			 current and future generations.
				3.Private property
			 rights protection
			(a)Access to
			 Private PropertyNothing in this Act—
				(1)requires any
			 private property owner to allow public access (including Federal, State, or
			 local government access) to private property; or
				(2)modifies any
			 provision of Federal, State, or local law with regard to public access to or
			 use of private property.
				(b)LiabilityDesignation
			 of the Heritage Area shall not impose any liability on, or have any effect on
			 any liability under any other law on, any private property owner with respect
			 to any person injured on the private property.
			(c)Recognition of
			 Authority to Control Land UseNothing in this Act modifies,
			 enlarges, or diminishes the authority of the Federal Government or State or
			 local governments to regulate land use.
			(d)Voluntary
			 participation of private property owners in heritage areaNothing
			 in this Act requires the owner of any private property located within the
			 boundaries of the Heritage Area to participate in or be associated with the
			 Heritage Area; participation by individual landowners is strictly on a
			 voluntary basis only.
			(e)Effect of
			 establishment
				(1)In
			 generalThe boundaries designated for the Heritage Area shall
			 constitute the area within which Federal funds made available to carry out this
			 Act may be expended.
				(2)Regulatory
			 authorityThe establishment of the Heritage Area and the
			 boundaries of the Heritage Area shall not provide any regulatory authority that
			 would not otherwise apply to govern land use within the Heritage Area or the
			 viewshed of the Heritage Area by the Secretary, the National Park Service, the
			 management entity, or any other governmental entity.
				4.DefinitionsIn this Act:
			(1)BoardThe
			 term Board means the Board of Directors of the South Park National
			 Heritage Area, comprised initially of the individuals, agencies, organizations,
			 and governments that were involved in the planning and development of the
			 Heritage Area before the date of enactment of this Act.
			(2)Heritage
			 areaThe term Heritage Area means the South Park
			 National Heritage Area established by section 5(a).
			(3)Management
			 entityThe term management entity means the
			 management entity for the Heritage Area designated by section 5(d)(1).
			(4)Management
			 planThe term management plan means the management
			 plan for the Heritage Area required by section 7.
			(5)MapThe
			 term map means the map entitled South Park National
			 Heritage Area Map (Proposed), dated January 30, 2006.
			(6)PartnerThe
			 term partner means a Federal, State, or local governmental entity,
			 organization, private industry, educational institution, or individual involved
			 in the conservation, preservation, interpretation, development or promotion of
			 heritage sites or resources of the Heritage Area.
			(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(8)StateThe
			 term State means the State of Colorado.
			(9)Technical
			 assistanceThe term technical assistance means any
			 guidance, advice, help, or aid, other than financial assistance, provided by
			 the Secretary.
			5.South Park
			 National Heritage Area
			(a)EstablishmentThere
			 is established in the State the South Park National Heritage Area.
			(b)BoundariesThe
			 Heritage Area shall consist of the areas included in the map.
			(c)MapA map of the Heritage Area shall be—
				(1)included in the
			 management plan; and
				(2)on file and
			 available for public inspection in the appropriate offices of the National Park
			 Service.
				(d)Management
			 entity
				(1)In
			 generalThe management entity for the Heritage Area shall be the
			 Park County Tourism & Community Development Office, in conjunction with the
			 South Park National Heritage Area Board of Directors.
				(2)Membership
			 requirementsMembers of the Board shall include representatives
			 from a broad cross-section of individuals, agencies, organizations, and
			 governments that were involved in the planning and development of the Heritage
			 Area before the date of enactment of this Act.
				6.Administration
			(a)Prohibition on
			 the Acquisition of Real Property
				(1)In
			 generalSubject to paragraph (2), the management entity shall not
			 use Federal funds made available under this Act to acquire real property or any
			 interest in real property.
				(2)Acquisition of
			 conservation easementsThe management entity may use Federal
			 funds made available under this Act to acquire conservation easements from
			 willing sellers.
				(b)AuthoritiesFor
			 purposes of carrying out the management plan, the Secretary, acting through the
			 management entity, may use amounts made available under this Act to—
				(1)make grants to the
			 State or a political subdivision of the State, nonprofit organizations, and
			 other persons;
				(2)enter into
			 cooperative agreements with, or provide technical assistance to, the State or a
			 political subdivision of the State, nonprofit organizations, and other
			 interested parties;
				(3)hire and
			 compensate staff, which shall include individuals with expertise in natural,
			 cultural, and historical resources protection, fundraising, heritage facility
			 planning and development, and heritage tourism programming;
				(4)obtain funds or
			 services from any source, including funds or services that are provided under
			 any other Federal law or program;
				(5)enter into
			 contracts for goods or services; and
				(6)to facilitate the
			 conduct of other projects and activities that further the Heritage Area and are
			 consistent with the approved management plan.
				(c)DutiesThe
			 management entity shall—
				(1)in accordance with
			 section 6, prepare and submit a management plan for the Heritage Area to the
			 Secretary;
				(2)assist units of
			 local government, local property owners and businesses, and nonprofit
			 organizations in carrying out the approved management plan by—
					(A)carrying out
			 programs and projects that recognize, protect, enhance, and promote important
			 resource values in the Heritage Area;
					(B)establishing and
			 maintaining interpretive exhibits and programs in the Heritage Area;
					(C)developing
			 economic, recreational and educational opportunities in the Heritage
			 Area;
					(D)increasing public
			 awareness of, and appreciation for, historical, cultural, scenic, recreational,
			 agricultural, and natural resources of the Heritage Area;
					(E)protecting and
			 restoring historic sites and buildings in the Heritage Area that are consistent
			 with Heritage Area themes;
					(F)ensuring that
			 clear, consistent, and appropriate signs identifying points of public access,
			 and sites of interest are posted throughout the Heritage Area;
					(G)promoting a wide
			 range of partnerships among governments, organizations, and individuals to
			 further the Heritage Area; and
					(H)planning and
			 developing new heritage attractions, products and services.
					(3)consider the interests of diverse units of
			 government, businesses, organizations, and individuals in the Heritage Area in
			 the preparation and implementation of the management plan;
				(4)conduct meetings
			 open to the public at least semiannually regarding the development and
			 implementation of the management plan;
				(5)for any year for
			 which Federal funds have been received under this Act—
					(A)submit to the
			 Secretary an annual report that describes the activities, expenses, and income
			 of the management entity (including grants to any other entities during the
			 year that the report is made);
					(B)make available to
			 the Secretary for audit all records relating to the expenditure of the Federal
			 funds and any matching funds; and
					(C)require, with
			 respect to all agreements authorizing expenditure of Federal funds by other
			 organizations, that the organizations receiving the funds make available to the
			 Secretary for audit all records concerning the expenditure of the funds;
			 and
					(6)encourage by
			 appropriate means economic viability that is consistent with the Heritage
			 Area.
				(d)Cost-sharing
			 requirement
				(1)In
			 generalExcept as provided in paragraph (2), the Federal share of
			 the cost of any activity carried out using any assistance made available under
			 this Act shall be 50 percent.
				(2)ExceptionBefore
			 the date on which the management entity completes the management plan, the
			 Federal share of the cost of any activity described in paragraph (1) may be 100
			 percent.
				7.Management
			 plan
			(a)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the management entity, with public participation, shall submit to the
			 Secretary for approval a proposed management plan for the Heritage Area.
			(b)RequirementsThe
			 management plan shall—
				(1)incorporate an
			 integrated and cooperative approach for the protection, enhancement,
			 interpretation, development, and promotion of the historical, cultural, scenic,
			 recreational, agricultural, and natural resources of the Heritage Area;
				(2)take into
			 consideration State and local plans;
				(3)include—
					(A)an inventory
			 of—
						(i)the resources
			 located in the core area described in section 5(b); and
						(ii)any other
			 eligible and participating property in the core area that—
							(I)is related to the
			 themes of the Heritage Area; and
							(II)should be
			 preserved, restored, managed, maintained, developed, or promoted because of the
			 significance of the property;
							(B)comprehensive
			 policies, strategies, and recommendations for conservation, funding,
			 management, development, and promotion of the Heritage Area;
					(C)a description of
			 actions that governments, private organizations, and individuals have agreed to
			 take to manage protect the historical, cultural, scenic, recreational,
			 agricultural, and natural resources of the Heritage Area;
					(D)a program of
			 implementation for the management plan by the management entity that includes a
			 description of—
						(i)actions to
			 facilitate ongoing and effective collaboration among partners to promote plans
			 for resource protection, enhancement, interpretation, restoration, and
			 construction; and
						(ii)specific
			 commitments for implementation that have been made by the management entity or
			 any government, organization, or individual for the first 5 years of
			 operation;
						(E)the identification
			 of sources of funding for carrying out the management plan;
					(F)an analysis of and
			 recommendations for means by which Federal, State, and local programs,
			 including the role of the National Park Service in the Heritage Area, may best
			 be coordinated to carry out this Act; and
					(G)an interpretive
			 plan for the Heritage Area; and
					(4)recommend policies
			 and strategies for resource management that consider and detail the application
			 of appropriate land and water management techniques, including the development
			 of intergovernmental and interagency cooperative agreements to protect the
			 historical, cultural, scenic, recreational, agricultural, and natural resources
			 of the Heritage Area.
				(c)DeadlineIf
			 a proposed management plan is not submitted to the Secretary by the date that
			 is 3 years after the date of enactment of this Act, the management entity shall
			 be ineligible to receive additional funding under this Act until the date on
			 which the Secretary receives and approves the management plan.
			(d)Approval or
			 disapproval of management plan
				(1)In
			 generalNot later than 90 days after the date of receipt of the
			 management plan under subsection (a), the Secretary, in consultation with the
			 State, shall approve or disapprove the management plan.
				(2)Criteria for
			 approvalIn determining whether to approve the management plan,
			 the Secretary shall consider whether—
					(A)the management
			 entity is representative of the diverse interests of the Heritage Area,
			 including governments, natural and historical resource protection
			 organizations, educational institutions, local businesses and industries,
			 community organizations, recreational organizations, and tourism
			 organizations;
					(B)the management
			 entity has afforded adequate opportunity, including public hearings, for public
			 and governmental involvement in the preparation of the management plan;
			 and
					(C)strategies
			 contained in the management plan, if implemented, would adequately balance the
			 voluntary protection, development, and interpretation of the natural,
			 historical, cultural, scenic, recreational, and agricultural resources of the
			 Heritage Area.
					(3)Action following
			 disapprovalIf the Secretary
			 disapproves the management plan under paragraph (1), the Secretary
			 shall—
					(A)advise the
			 management entity in writing of the reasons for the disapproval;
					(B)make
			 recommendations for revisions to the management plan; and
					(C)not later than 60
			 days after the receipt of any proposed revision of the management plan from the
			 management entity, approve or disapprove the proposed revision.
					(4)Amendments
					(A)In
			 generalThe Secretary shall approve or disapprove each amendment
			 to the management plan that the Secretary determines makes a substantial change
			 to the management plan.
					(B)Use of
			 fundsThe management entity shall not use Federal funds
			 authorized by this Act to carry out any amendments to the management plan until
			 the Secretary has approved the amendments.
					8.Duties of other
			 Federal agenciesAny Federal
			 agency conducting or supporting an activity that directly affects the Heritage
			 Area as designated by the Secretary shall—
			(1)consult with the
			 Secretary and the management entity regarding the activity;
			(2)cooperate with the
			 Secretary and the management entity in carrying out the duties of the Federal
			 agency under this Act;
			(3)to the maximum
			 extent practicable, coordinate the activity with carrying out those duties;
			 and
			(4)to the maximum
			 extent practicable, conduct the activity in a manner that the management entity
			 determines will not have an adverse effect on the Heritage Area.
			9.Water
			 rightsNothing in this
			 Act—
			(1)authorizes the
			 regulation of private land in the Heritage Area;
			(2)authorizes the
			 imposition of any mandatory streamflow requirements;
			(3)creates an express
			 or implied Federal reserved water right;
			(4)imposes any
			 Federal water quality standard within or upstream of the Heritage Area that is
			 more restrictive than would be applicable had the Heritage Area not been
			 established; or
			(5)prevents the State
			 of Colorado from acquiring an instream flow through the Heritage Area under the
			 terms, conditions, and limitations of State law to assist in protecting the
			 natural environment to the extent and for the purposes authorized by State
			 law.
			10.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $6,110,000, of which not
			 more than $1,000,000 may be made available for any fiscal year.
		11.Termination of
			 authorityThe authority of the
			 Secretary to provide assistance under this Act terminates on the date that is
			 15 years after the date on which funds are first made available to carry out
			 this Act.
		
	
		1.Short titleThis Act may be cited as the
			 South Park National Heritage Area Act
			 .
		2.DefinitionsIn this Act:
			(1)BoardThe
			 term Board means the Board of Directors of the South Park National
			 Heritage Area, comprised initially of the individuals, agencies, organizations,
			 and governments that were involved in the planning and development of the
			 Heritage Area before the date of enactment of this Act.
			(2)Heritage
			 areaThe term Heritage Area means the South Park
			 National Heritage Area established by section 3(a).
			(3)Management
			 entityThe term management entity means the
			 management entity for the Heritage Area designated by section 3(d)(1).
			(4)Management
			 planThe term management plan means the management
			 plan for the Heritage Area required by section 5.
			(5)MapThe
			 term map means the map entitled South Park National
			 Heritage Area Map (Proposed), dated January 30, 2006.
			(6)PartnerThe
			 term partner means a Federal, State, or local governmental entity,
			 organization, private industry, educational institution, or individual involved
			 in the conservation, preservation, interpretation, development or promotion of
			 heritage sites or resources of the Heritage Area.
			(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(8)StateThe
			 term State means the State of Colorado.
			(9)Technical
			 assistanceThe term technical assistance means any
			 guidance, advice, help, or aid, other than financial assistance, provided by
			 the Secretary.
			3.South Park National
			 Heritage Area
			(a)EstablishmentThere
			 is established in the State the South Park National Heritage Area.
			(b)BoundariesThe
			 Heritage Area shall consist of the areas included in the map.
			(c)MapA map of the Heritage Area shall be—
				(1)included in the
			 management plan; and
				(2)on file and available for
			 public inspection in the appropriate offices of the National Park
			 Service.
				(d)Management
			 entity
				(1)In
			 generalThe management entity for the Heritage Area shall be the
			 Park County Tourism & Community Development Office, in conjunction with the
			 South Park National Heritage Area Board of Directors.
				(2)Membership
			 requirementsMembers of the Board shall include representatives
			 from a broad cross-section of individuals, agencies, organizations, and
			 governments that were involved in the planning and development of the Heritage
			 Area before the date of enactment of this Act.
				4.Administration
			(a)Prohibition on the
			 acquisition of real propertyThe management entity shall not use
			 Federal funds made available under this Act to acquire real property or any
			 interest in real property.
			(b)AuthoritiesFor
			 purposes of carrying out the management plan, the Secretary, acting through the
			 management entity, may use amounts made available under this Act to—
				(1)make grants to the State
			 or a political subdivision of the State, nonprofit organizations, and other
			 persons;
				(2)enter into cooperative
			 agreements with, or provide technical assistance to, the State or a political
			 subdivision of the State, nonprofit organizations, and other interested
			 parties;
				(3)hire and compensate
			 staff, which shall include individuals with expertise in natural, cultural, and
			 historical resources protection, fundraising, heritage facility planning and
			 development, and heritage tourism programming;
				(4)obtain funds or services
			 from any source, including funds or services that are provided under any other
			 Federal law or program;
				(5)enter into contracts for
			 goods or services; and
				(6)to facilitate the conduct
			 of other projects and activities that further the Heritage Area and are
			 consistent with the approved management plan.
				(c)DutiesThe
			 management entity shall—
				(1)in accordance with
			 section 5, prepare and submit a management plan for the Heritage Area to the
			 Secretary;
				(2)assist units of local
			 government, local property owners and businesses, and nonprofit organizations
			 in carrying out the approved management plan by—
					(A)carrying out programs and
			 projects that recognize, protect, enhance, and promote important resource
			 values in the Heritage Area;
					(B)establishing and
			 maintaining interpretive exhibits and programs in the Heritage Area;
					(C)developing economic,
			 recreational and educational opportunities in the Heritage Area;
					(D)increasing public
			 awareness of, and appreciation for, historical, cultural, scenic, recreational,
			 agricultural, and natural resources of the Heritage Area;
					(E)protecting and restoring
			 historic sites and buildings in the Heritage Area that are consistent with
			 Heritage Area themes;
					(F)ensuring that clear,
			 consistent, and appropriate signs identifying points of public access, and
			 sites of interest are posted throughout the Heritage Area;
					(G)promoting a wide range of
			 partnerships among governments, organizations, and individuals to further the
			 Heritage Area; and
					(H)planning and developing
			 new heritage attractions, products and services;
					(3)consider the interests of diverse units of
			 government, businesses, organizations, and individuals in the Heritage Area in
			 the preparation and implementation of the management plan;
				(4)conduct meetings open to
			 the public at least semiannually regarding the development and implementation
			 of the management plan;
				(5)for any year for which
			 Federal funds have been received under this Act—
					(A)submit to the Secretary
			 an annual report that describes the activities, expenses, and income of the
			 management entity (including grants to any other entities during the year that
			 the report is made);
					(B)make available to the
			 Secretary for audit all records relating to the expenditure of the Federal
			 funds and any matching funds; and
					(C)require, with respect to
			 all agreements authorizing expenditure of Federal funds by other organizations,
			 that the organizations receiving the funds make available to the Secretary for
			 audit all records concerning the expenditure of the funds; and
					(6)encourage by appropriate
			 means economic viability that is consistent with the Heritage Area.
				(d)Cost-sharing
			 requirementThe Federal share of the cost of any activity carried
			 out using any assistance made available under this Act shall be 50
			 percent.
			5.Management plan
			(a)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the management entity, with public participation, shall submit to the
			 Secretary for approval a proposed management plan for the Heritage Area.
			(b)RequirementsThe
			 management plan shall—
				(1)incorporate an integrated
			 and cooperative approach for the protection, enhancement, interpretation,
			 development, and promotion of the historical, cultural, scenic, recreational,
			 agricultural, and natural resources of the Heritage Area;
				(2)take into consideration
			 State and local plans;
				(3)include—
					(A)an inventory of—
						(i)the resources located
			 within the areas included in the map; and
						(ii)any other eligible and
			 participating property within the areas included in the map that—
							(I)is related to the themes
			 of the Heritage Area; and
							(II)should be preserved,
			 restored, managed, maintained, developed, or promoted because of the
			 significance of the property;
							(B)comprehensive policies,
			 strategies, and recommendations for conservation, funding, management,
			 development, and promotion of the Heritage Area;
					(C)a description of actions
			 that governments, private organizations, and individuals have agreed to take to
			 manage protect the historical, cultural, scenic, recreational, agricultural,
			 and natural resources of the Heritage Area;
					(D)a program of
			 implementation for the management plan by the management entity that includes a
			 description of—
						(i)actions to facilitate
			 ongoing and effective collaboration among partners to promote plans for
			 resource protection, enhancement, interpretation, restoration, and
			 construction; and
						(ii)specific commitments for
			 implementation that have been made by the management entity or any government,
			 organization, or individual for the first 5 years of operation;
						(E)the identification of
			 sources of funding for carrying out the management plan;
					(F)an analysis of and
			 recommendations for means by which Federal, State, and local programs,
			 including the role of the National Park Service in the Heritage Area, may best
			 be coordinated to carry out this Act; and
					(G)an interpretive plan for
			 the Heritage Area; and
					(4)recommend policies and
			 strategies for resource management that consider and detail the application of
			 appropriate land and water management techniques, including the development of
			 intergovernmental and interagency cooperative agreements to protect the
			 historical, cultural, scenic, recreational, agricultural, and natural resources
			 of the Heritage Area.
				(c)DeadlineIf
			 a proposed management plan is not submitted to the Secretary by the date that
			 is 3 years after the date of enactment of this Act, the management entity shall
			 be ineligible to receive additional funding under this Act until the date on
			 which the Secretary receives and approves the management plan.
			(d)Approval or disapproval
			 of management plan
				(1)In
			 generalNot later than 180 days after the date of receipt of the
			 management plan under subsection (a), the Secretary, in consultation with the
			 State, shall approve or disapprove the management plan.
				(2)Criteria for
			 approvalIn determining whether to approve the management plan,
			 the Secretary shall consider whether—
					(A)the management entity is
			 representative of the diverse interests of the Heritage Area, including
			 governments, natural and historical resource protection organizations,
			 educational institutions, local businesses and industries, community
			 organizations, recreational organizations, and tourism organizations;
					(B)the management entity has
			 afforded adequate opportunity, including public hearings, for public and
			 governmental involvement in the preparation of the management plan; and
					(C)strategies contained in
			 the management plan, if implemented, would adequately balance the voluntary
			 protection, development, and interpretation of the natural, historical,
			 cultural, scenic, recreational, and agricultural resources of the Heritage
			 Area.
					(3)Action following
			 disapprovalIf the Secretary
			 disapproves the management plan under paragraph (1), the Secretary
			 shall—
					(A)advise the management
			 entity in writing of the reasons for the disapproval;
					(B)make recommendations for
			 revisions to the management plan; and
					(C)not later than 180 days
			 after the receipt of any proposed revision of the management plan from the
			 management entity, approve or disapprove the proposed revision.
					(4)Amendments
					(A)In
			 generalThe Secretary shall approve or disapprove each amendment
			 to the management plan that the Secretary determines makes a substantial change
			 to the management plan.
					(B)Use of
			 fundsThe management entity shall not use Federal funds
			 authorized by this Act to carry out any amendments to the management plan until
			 the Secretary has approved the amendments.
					6.Relationship to other
			 Federal agencies
			(a)In
			 GeneralNothing in this Act affects the authority of a Federal
			 agency to provide technical or financial assistance under any other law.
			(b)Consultation and
			 CoordinationThe head of any Federal agency planning to conduct
			 activities that may have an impact on the Heritage Area is encouraged to
			 consult and coordinate the activities with the Secretary and the management
			 entity to the maximum extent practicable.
			(c)Other Federal
			 AgenciesNothing in this Act—
				(1)modifies, alters, or
			 amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
				(2)limits the discretion of
			 a Federal land manager to implement an approved land use plan within the
			 boundaries of the Heritage Area; or
				(3)modifies, alters, or
			 amends any authorized use of Federal land under the jurisdiction of a Federal
			 agency.
				7.Private property and
			 regulatory protectionsNothing
			 in this Act—
			(1)abridges the rights of
			 any property owner (whether public or private), including the right to refrain
			 from participating in any plan, project, program, or activity conducted within
			 the Heritage Area;
			(2)requires any property
			 owner to permit public access (including access by Federal, State, or local
			 agencies) to the property of the property owner, or to modify public access or
			 use of property of the property owner under any other Federal, State, or local
			 law;
			(3)alters any duly adopted
			 land use regulation, approved land use plan, or other regulatory authority of
			 any Federal, State or local agency, or conveys any land use or other regulatory
			 authority to the management entity;
			(4)authorizes or implies the
			 reservation or appropriation of water or water rights;
			(5)diminishes the authority
			 of the State to manage fish and wildlife, including the regulation of fishing
			 and hunting within the Heritage Area; or
			(6)creates any liability, or
			 affects any liability under any other law, of any private property owner with
			 respect to any person injured on the private property.
			8.Evaluation;
			 report
			(a)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area, the Secretary
			 shall—
				(1)conduct an evaluation of
			 the accomplishments of the Heritage Area; and
				(2)prepare a report in
			 accordance with subsection (c).
				(b)EvaluationAn
			 evaluation conducted under subsection (a)(1) shall—
				(1)assess the progress of
			 the management entity with respect to—
					(A)accomplishing the
			 purposes of this Act for the Heritage Area; and
					(B)achieving the goals and
			 objectives of the approved management plan for the Heritage Area;
					(2)analyze the Federal,
			 State, local, and private investments in the Heritage Area to determine the
			 leverage and impact of the investments; and
				(3)review the management
			 structure, partnership relationships, and funding of the Heritage Area for
			 purposes of identifying the critical components for sustainability of the
			 Heritage Area.
				(c)Report
				(1)In
			 generalBased on the evaluation conducted under subsection
			 (a)(1), the Secretary shall prepare a report that includes recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area.
				(2)Required
			 analysisIf the report prepared under paragraph (1) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
					(A)ways in which Federal
			 funding for the Heritage Area may be reduced or eliminated; and
					(B)the appropriate time
			 period necessary to achieve the recommended reduction or elimination.
					(3)Submission to
			 congressOn completion of the report, the Secretary shall submit
			 the report to—
					(A)the Committee on Energy
			 and Natural Resources of the Senate; and
					(B)the Committee on Natural
			 Resources of the House of Representatives.
					9.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $10,000,000, of which not
			 more than $1,000,000 may be made available for any fiscal year.
		10.Termination of
			 authorityThe authority of the
			 Secretary to provide assistance under this Act terminates on the date that is
			 15 years after the date of enactment of this Act.
		
	
		September 17, 2007
		Reported with an amendment
	
